    Case 1:18-cv-10566-AT-KHP Document 57-2 Filed 02/03/20 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                X


GEHAD ELSAYED and LAILA IBRAHIM, on behalf of
themselves and others similarly situated;

                                                                  Plaintiffs,
        -against-                                                                   l8 Civ.   10566 (AT)(KHP)

CITY OF NEW YORK, NYPD Officer CHENISE
BRODIE (Shield No. 28113), and NYPD Officers John and
Jane Doe #1,2, 3, etc..

                                                                 Defendants

                                                                                X




                STIPULATION AND PROTECTIVE ORDER REGARDING
                          CONF'IDENTIAL INFORMATION

                WHEREAS, Plaintiffs Gehad Efsayed and Laila Ibrahim (collectively,

"Plaintiffs") and Defendants City                      of New York ("City") and Officer              Chenise Brodie

(collectively, "Defendants," together with the Plaintiffs, the "Parties") have agreed to produce

cefiain documents, including without limitation confidential, proprietary, or otherwise sensitive

infonnation, docurnentation, or fi les;

                WHBRBAS, discovery in and trial of the above-captioned action may require the

production and use of documents andlor other infonnation pursuant to Rules 26,30,33, and 34

of the Federal Rules of Civil Procedure that contain information deemed confidential, private, or

otlrerwi se inappropriate for   pLrbl   ic   d   i   sclosure;

                WHEREAS, the City of New York deems certairr of these docurnents, whiclr

include information regarding non-parties to this litigation that is or may be sealed pursuarrt to

N.Y. C.P.L. $160.50 and/or $ 160.55, that irnplicates the privacy interests and safbty concerns of
    Case 1:18-cv-10566-AT-KHP Document 57-2 Filed 02/03/20 Page 2 of 8




non-pafties to this action, that is of a confidential and sensitive nature, that is subject to the law

enforcement and/or governmental privileges and/or other applicable privileges;

                  WHEREAS, good cause exists for the entry of an order pursuant to Rule

   26(c) of the Federal Rules of Civil Procedure;

               IT IS HEREBY STIPULATED AND AGRBED, by                        and between the attorneys

for Plaintiffs and Defendant, as follows:

        1.     As used herein, "Action" shall mean the pending action between Plaintiffs            and


Defendants captioned Elsayed. et al. v. City of New York. at al.,       l8 Civ. 10566 (AT) (KHP).

       2.      As used herein, the term "document" shall have the meaning set forth in Rule

3a(a)(1)(A) of the Federal Rules of Civil Procedure.

       3.      Either party may designate documents produced in connection with this action as

l'Confidential," by clear notation on the document in a manner so as not to interfere with the

legibility thereof, or, only if that is not feasible, may designate such documents by title orBates

number, in a writing directed to the Receiving Party's attorneys.

       4.      As used herein, without waiving the right to later objections or witlrholding

documents, "Confidential Materials" shall lnean:

                   a.   Arrest records of non-parties to this action;

                   b.   Contact information of non-parlies to this action;

                   c.   Perfonnance evaluations of NYPD police officers;

                   d.   Disciplinary records and infornration regarding NYPD police officers, and

                        the inforrnation contained therein including Civilian Corrrplaint Review

                        Board history, NYPD Internal Affairs Bureau Resutne, and NYPD Central

                        Personnel Index;



                                                   a
    Case 1:18-cv-10566-AT-KHP Document 57-2 Filed 02/03/20 Page 3 of 8




                   e.   Records and information regarding investigations conducted                by the
                        NYPD, the Civilian Complaint Review Board, the NYPD Internal Affairs

                        Bureau, the EEO/ADA Coordinator, or other agencies;

                   f.   NYPD training materials;

                   g.   Documents all parties agree to be Confidential under this agreernent; and

                   h.   Documents ordered by the Court to be Confidential under this agreement.

       5.      The documents and information as defined in paragraph "4" shall not be deemed

"Confidential Materials" to the extent, and only to the extent, that they are: (a) obtained by             a


party frorn non-pafty sources, or (b) are otherwise publicly available.

       6.      The parlies' attorneys shall not use Confidential Materials for any purpose other

than for the preparation, settlement, or presentation of their case in this Action.

       7.       "Producing party" shall mean the parties to this action and any third parties

producing "Confidential Information" in connection with depositions, document production, or

otherwise.

        8.      "Receiving pafty" shall mean the party to this action and/or any non-pafty

receiving "Confidential Information" in connection with depositions, document production, or

otherwise.

        9.     In the event a party      disagrees     with the ProdLrcing Party's designation of

Confidential Information, the disagreeing pafty shall notify tlie Producirrg Party                of   suclt

disagreementinwritingnolaterthanthirty(30)dayspriortotliecloseofdiscovery. TheParties

shall first try to dispose of such disputes in good faith on an infbrmal basis.       lf   tlre   dispr"rte


cannot be resolved within fourteen (14) days, the Producing Party must seek affirmative relief

from the Court permitting the Producing Party to designate the matter in question as

Confidential Information. The Producing Party's failr-rre to seek relief frorn the Court within

                                                 -3-
    Case 1:18-cv-10566-AT-KHP Document 57-2 Filed 02/03/20 Page 4 of 8




fourteen (14) days       of the Producing Party's written notice of its      disagreernent about the

designation shall constitute a waiver of the asserted confidentiality. The parly asserting the

confidentiality shall bear the burden of demonstrating the propriety of the designation to the

satisfaction of the Court.     If the Producing Party seeks relief frorn the Court within        the time

period set forth above, until any dispute under this paragraph is either resolved infornrally or

ruled upon by the Court, the Producing Party's initial designation shall rernain in full force and

cffcct and thc information shall continue to be accorded the confidential treatment required

under this Order.

        10.     Except with the prior written consent of the Producing pafty or by Order of the

Court, Confidential Information shall not be furnished, shown, or disclosed to any person or

entity except to:

                    a. the Parties and personnel of the Parties engaged in           assisting     in   the

                          preparation of this action for trial or other proceeding herein and who have

                          been advised of their obligations hereunder;

                    b.    counsel for the parties   to this action and their associated attorneys,
                          paralegals, and other professional personnel (including support staff);

                    c.    any third-party vendor providing photocopying, data processing, or

                          graphic prodr"rction services hired    by counsel to    assist   in   discovery

                          management and/or trial preparation;

                    d.    the Court and court personnel;

                    e.    an officer before whom a deposition is taken, inclLrding stenographic

                          repofters and any necessary secretarial, clerical, or other personnel ofsuch

                          officer;

                    f.    deposition or trial witnesses or persons contacted by a party based on          a


                                                   -4-
    Case 1:18-cv-10566-AT-KHP Document 57-2 Filed 02/03/20 Page 5 of 8




                          good faith belief that such persons may become witnesses at trial or

                          depositions, to the extent reasonably necessary in connection with their

                          potential testimony or in proparation therefor; and

                     g.   an expeft who has been retained or specifically employed by counsel in

                          anticipation of litigation or preparation of this action (including consulting

                          experts).

         1   1.   Before any disclosure is made pursuant to sections        (fl-ft)   above, the Receiving

Party's attorney shall provide each such person with a copy of this Stipulation and Protective

Order, and such person shall consent in writing, in the form annexed hereto as Exhibit A, not to

use the Confidential Information      for any purpose other than in connection with the prosecution

or defense of the Action and not to further disclose the Confidential Information except                   in

testimony taken in this case. The signed consent shall be retained by that party's attorneys and a

copy shall be furnished to the Producing party upon request, although the natne of aii expert that

the Receiving Parly does not intend to call as a trial witness may be redacted fronr such consent

before   it is produced. Nothing in this provision shall require disclosure by a parly of the identity

of non-testi fyin g experts andlor consultants.

         12.      A pafty that seeks to file any paper which incorporates any Confidential Materials

or reveals the contents tliereof witli the Court sliall so inforrn the other side prior to filing. TIie

parlies shall confer in good faith to resolve the matter;        if the parties agree to utilize redacted

copies   of such documents or if the parties      agree that unredacted versions      of the papers nray   be


filed pLrblicly, no fufiher order of the Court is necessary. ShoLrld the parties not reach                  a


resolution, the party assefting confidentiality (or,      if both parlies assert confidentiality, the parly

seeking to file the papers), shall move the Courl within seven (7) days of tlre date on which

notice was provided for permission to file said papers under seal. Such material shall not be

                                                    -5-
     Case 1:18-cv-10566-AT-KHP Document 57-2 Filed 02/03/20 Page 6 of 8




publicly filed with the Court until such application is decided. In the interim, to the extent

necessary to comply   with any deadlines imposed by the Cout1, Local Rules, or Federal Rules of

Civil Procedure, the filing party who seeks to include Confidential Materials in papers to be filed

in Court shall provide a complete and un-redacted version thereof directly to the judges'
chambers and opposing counsel and not cause them to be publicly filed with the Coutl until after

the motion to seal has been decided or the parties agree that the materials can be publicly filed.

         13. In addition, where reasonable       advance notice   is given and the parties agree      in

writing to tl're use of the confidential information in support of a motion for sunrmary judgrnent

or any other dispositive motion or at a trial on the merits in this matter, such inforrnation will not

be sLrbjected to the instant Stipulation of Confidentiality and Protective Order. In the event that

the Confidential Materials may be disclosed at a hearing or at trial, the Courl may impose

appropriate safeguards for the presentation of such Confidential Materials.

         14.     Deposition testirnony concerning any Confidential Materials which reveals the

contents   of such materials shall be deemed confidential, and the transcript of    such testimony,

together with any exhibits referred to therein, shall be separately bound, witlr a cover page

prominently marked "CONFIDENTIAL." Such portion of the transcript shall be deerned to be

Corrfldential Materials within tlie meaning of this Stipulatiorr of Conflderrtiality and Protective

Order.

         15.    Inadvertent production of any document or inforniatiorr wlrich is privileged, was

prepared in anticipation of litigation, is otherwise itntnune fi'om discovery, shall not constitute   a


waiver of any privilege or of another ground for objecting to discovery witlr respect to that

document, or its subject matter, or the infonnation contained therein, or of the Producing Party's

right to object to the use of any such documerrt orthe inforrnatiott contained therein during any

proceeding in this litigation or otherwise.

                                                 -6-
    Case 1:18-cv-10566-AT-KHP Document 57-2 Filed 02/03/20 Page 7 of 8




       16.     Nothing in this Protective Order shall preclude the parties from using, for any

purpose outside this litigation, documents they have produced, or deposition testirnony they

alone have designated (and no other party has designated), as "Confidential Materials."

       17.     Within sixty (60) days after the final termination of this litigation by settlement

or exhaustion of all appeals, all Confidential Information produced or                desigrrated and all

reproductions thereof, shall be returned         to the Producing Pafty's attorneys or, upon the
Producing Party's attorneys'consent, destroyed (except as to privilege rnaterial which shall be

destroyed), and all persons who possessed such materials shall verify their return or destruction

by affidavit furnished to Producing Party's attorney. Notwithstanding anything to the contrary,

the Receiving Party's attorney may retain one copy of documents constituting work product,                 a


copy of pleadings, motion papers, discovery responses, deposition transcripts, and deposition

and trial exhibits, even   if   such materials contain Confidential Materials, so long as appropriate

safeguards are imposed to prevent the use of the Confidential Materials for any purpose. Any

such copies that contain or constitute Confidential Materials remain subject to this StipLrlation         of

Confi dentiality and Protective Order.

        18.    Notwithstanding the provisions          of this Stipulation of         Confiderrtiality   and


Protective Order,   if   the Receiving Party, the Receiving Party's attorneys or anyone on the

Receiving Party's behalf rnake public representations, the substance of whicli concerns or is

containecl in the Confidential Materials, the Producing Party, or the Producirrg Party's attorneys,

may move the Court, on an expedited basis, forrelief.

        19. This Stipulation of            Confidentiality and Protective Order           will   survive the

termination   of the litigation and will       continue   to be binding     Lrpon   all   persons   to wlrorn

Confidential Materials are produced or disclosed.         All   docurnents or infornration that have been

deemed confidential pursuant to this order, including            all copies and non-conforming copies
                                                    -1-
       Case 1:18-cv-10566-AT-KHP Document 57-2 Filed 02/03/20 Page 8 of 8




thereof, shall remain confidential for all time. Once the Action has been resolved, including all

appeals, the Confidential Materials, including        all copies and non-conforrning copies              thereof,

shaf   f not be used by the Receiving Party, or anyone receiving confidential documents pursuant to

paragraph    "l0"   subsection (b) herein, for any purpose without prior Court approval.

          20.       This Stipulation of Confidentiality and Protective Order shall be binding upon the

parlies immediately upon signature and shall be submitted to the Court for entry as an Order.

          21.       This Stipulation may be executed in counterparts, which together shall constitr-rte

one agreement, and execution by facsimile shall be deemed proper execution of this Stipulation.

Dated: New York, New York
       January 31,2020

FOR     PLAINTIFFS:                                       FOR DEFBNDANTS:

BELDOCK LEVINE & HOFFMAN LLP                              CORPO                                  SEL OF THE
                                                          CITY
By
Jonathan C               Esq                              B
Luna Droubi, Esq.                                               I Seli
Marc Arena, Esq.                                          Carolyn Depoian, Esq.
99 Park Avenue, PFI/26thFloor                             BilalHaider, Esq.
New York, New York 10016                                  100 Church Street
                                                          New York. New York 10007
THE ABOUSHI LAW FIRM, PLLC
Tahanie A. Aboushi, Esq.                                  Attorneys   for   Defe   n   d ant s
l44l Broadway, Ste 5036
New York, New York 10018


Attorneys   for Plaintffi

SO ORDERBD:


THE HONORABLE ANALISA TORRES
UNITED STATES DISTRICT JUDGE

DATED
02/03/2020

                                                    -8-
